Appeal by defendants (a) from an order confirming an award to complainant in arbitration and (b) from the judgment entered on the order. Order and judgment unanimously affirmed, with costs. Defendants contend that the arbitration clause in the contract of employment did not permit arbitration of a breach of the contract or of damages therefor. The clause provided for arbitration of any disagreement between the parties concerning the rights or obligations of either in relation to the contract. It was the right of complainant to have the contract terminated only for a reason stated therein, and it was the reciprocal obligation of defendants to terminate it only for such a reason. A disagreement between the parties arising over an alleged violation of such right and an alleged disregard of such obligation was within the purview of the arbitration clause; and the awarding of damages, which were liquidated, was necessary to the settlement of the dispute, for which the clause provided. It is of no moment that specific reference was not made in the clause to a breach of the contract, since the language used necessarily included a breach. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.